Citation Nr: 1619940	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  13-19 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a rating in excess of 20 percent for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1974 to July 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In a July 2014 rating decision, the Veteran was granted service connection for schizoaffective disorder with a 50 percent rating, and a combined rating of 60 percent for his service-connected disabilities.  The Veteran submitted a timely Notice of Disagreement (NOD) with the RO's July 2014 rating decision disagreeing with the initial rating of 50 percent for schizoaffective disorder and the combined rating of 60 percent for his service-connected disabilities.  He contends in his NOD that he should be granted a 70 percent rating for schizoaffective disorder or at least a combined rating of 70 percent for schizoaffective disorder, bilateral hearing loss, and tinnitus.  In an April 2016 rating decision, the Veteran was granted a rating of 70 percent for schizoaffective disorder effective July 3, 2013, and a combined rating of 90 percent and total disability rating for his service-connected disabilities effective July 3, 2013.  As the Veteran's appeal in this regard has been satisfied in full, these claims are rendered moot and will not be discussed.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

For reasons expressed below, the Board finds that the claim for a rating in excess of 20 percent for bilateral hearing loss must be remanded for further development. 

The Veteran contends that his bilateral hearing loss is more disabling than is reflected by the currently assigned evaluation.  The pertinent evidence from the period under appeal includes an October 13, 2011, audiological examination report (DA Form 4700).  At that time, the Veteran's puretone thresholds were measured as follows:



HERTZ



1000
2000
3000
4000
RIGHT
65 dB
75 dB
70 dB
75 dB
LEFT
70 dB
75 dB
85 dB
85 dB

The average decibel loss was 71.25 in the right ear and 78.75 in the left ear.  He was diagnosed with severe hearing loss with good word recognition in quiet.  The Board observes that the data presented as "SRT" on the report appears to refer to speech recognition thresholds and indicates 55 in the right ear and 60 in the left ear.  However, it is unclear if the examiner utilized the Maryland CNC test to measure speech recognition, or if the examiner, M.H., MA, was a state-licensed audiologist.

Pursuant to 38 C.F.R. § 4.85(a) and (c), an examination for hearing impairment for VA purposes must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Hearing impairment based only on puretone threshold average will only be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, or when indicated under the provisions of 38 C.F.R. § 4.86.  Further, an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist.  38 C.F.R. § 4.85(a).

VA has a duty to return for clarification unclear or insufficient examination reports or progress notes.  Savage v. Shinseki, 24 Vet. App. 259 (2011).  In particular, such clarification should be obtained where the missing evidence bears greatly on the probative value of the examination report.  The Savage decision is directly implicated in the Veteran's claim.  Thus, further clarification from the October 13, 2011, audiologist is necessary.  Updated treatment records should also be secured.  Finally, additional pertinent evidence, including a December 2014 Hearing Loss and Tinnitus Disability Benefits Questionnaire (DBQ), has been associated with the record since the June 2013 Statement of the Case (SOC) but not addressed by the AOJ.  The AOJ must consider this evidence upon readjudication of the claim following the above development.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA treatment records.

2.  Contact the Veteran and request that he identify any private medical treatment providers that may have records relevant to his claims that are not already of record.  After securing any necessary authorization, obtain such records.  All efforts to obtain any medical reports made should be documented and incorporated into the claims file.

3.  Contact M.H., MA, the audiologist who performed the audiological examination on October 13, 2011 (DA Form 4700), for purposes of clarification of the examination report.  The audiologist should be asked to: (i) clarify whether she is a state-licensed audiologist; (ii) clarify whether speech discrimination testing was conducted using the Maryland CNC test; and (iii) if the Maryland CNC test was used, identify the speech discrimination scores.

Any negative responses should be noted in the file.

4.  Then readjudicate the claim on appeal, including consideration of all pertinent evidence of record since the June 2013 SOC, including the December 2014 Hearing Loss and Tinnitus DBQ.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental SOC and allow an appropriate period of time for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

